Citation Nr: 0002487	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service connected 
Post-Traumatic Stress Disorder (PTSD) currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. H.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.

In addition to PTSD, service connection is in effect for 
postoperative residuals, carcinoma of the right lung, 
evaluated as 30 percent disabling.  The Board construes the 
veteran's statements as a claim for a total rating for 
compensation purposes based on individual unemployability.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is productive of severe social and industrial 
impairment.



CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 
C.F.R. § Part 4, Diagnostic Code 9411 (effective prior to 
November 7,1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

A VA examination was conducted in August 1986.  At that time, 
the diagnosis was PTSD.  In a September 1996 rating action 
the RO granted service connection for PTSD and assigned a 10 
percent rating.  In a July 1994 rating the RO increased the 
10 percent rating in effect for PTSD to 30 percent.

A review of the evidence shows that a VA examination was 
conducted in September 1993.  At that time the veteran 
reported nightmares and the inability to forget Vietnam.  The 
examination showed that the veteran was neatly dressed, with 
a very quiet, solemn manner, and obviously depressed.  During 
the examination, K.H. a friend of the veteran, discussed the 
veteran's symptoms with the examiner.  The diagnosis was of 
PTSD.

A VA psychiatric examination was conducted in November 1994.  
At that time veteran stated to the examiner that he had to 
quit his job as a mechanic due to his back.  The veteran 
described having nightmares, and trouble with crowds and 
noise.  He stated that his appetite was good, and he did not 
lose weight.  When he is awakened he described violent 
behavior.  

In summary the examiner stated that the veteran was obviously 
depressed, and slow in movement and thought.  There was a 
depressed expression.  Associative processes were normal.  
There were no delusional or hallucinatory elements.  His mood 
was depressed.  Sensorium was intact, and the veteran was 
competent.  The diagnosis was PTSD.

The veteran received intermittent treatment at VA and private 
facilities from 1993 to 1998 for several disorders, to 
include PTSD.  He was hospitalized in June 1994 for 
nervousness, depression, nightmares, flashbacks, and 
intrusive thoughts.  An examination showed slight motor 
retardation.  He was depressed.  His affect was flat.  His 
speech was little and deliberate.  There were no loose 
associations.  There were no delusions or hallucinations.  
There were no intrusive thoughts.  He was oriented in time, 
place and person.    His memory was intact.  There was no 
suicidal or homicidal ideation.  At the time of discharge it 
was reported that the veteran's PTSD symptoms were stable but 
continued to be present to a significant degree.  The 
prognosis was poor.  The veteran was competent.  The 
discharge diagnosis was PTSD.  The current Global Assessment 
of Functioning score (GAF) was 45 with the highest the past 
year of 50. 

A December 1994 treatment record shows that the veteran 
reported trouble sleeping, and nightmares.  The veteran was 
shown to have anhedonia, but was negative for suicidal or 
homicidal ideations.  The veteran was diagnosed with PTSD and 
depression.

A hearing was held at the RO in February 1997.  At that time 
the veteran testified that he has not worked since 1988, and 
was previously employed as a mechanic on refrigeration units 
for tractor-trailer trucks.  The veteran stated that he quit 
his job because he could not deal with coworkers.  The 
veteran also reported that he received Social Security 
benefits for his back disability.  He had trouble sleeping, 
especially when it was raining.  He also stated that he had 
nightmares 3 or 4 times a week, and suffers from depression.  
The veteran also testified that he has trouble with his 
short-term memory, which he believes is caused by his 
medications.  The veteran became very angry in large crowds.  
He was divorced 3 times, he states that he could not get 
along due to an inability to sleep.  The veteran lived with 
his mother.

K. H., a friend of the veteran, testified that from personal 
observation that the veteran was seen sleepwalking, moving 
furniture around, taking the mattress off the bed, 
barricading himself in the corner, and would not wake up.  He 
would wake up extremely violent.  He also talked in his 
sleep.

A VA examination was conducted in March 1997.  At that time 
the veteran 
reported that he had nightmares as often as two to three 
times a week.  He woke up in cold sweats, very scared.  He 
indicated that he had a deep depression, and was suicidal in 
the past.  The veteran denied current suicidal thoughts.  He 
also stated that he had no history of hospitalizations, and 
had received psychiatric care since 1974.  

The examination showed that the veteran was rather 
disheveled.  He had a constricted affect and a depressed 
mood.  He admitted to flashbacks.  No suicidal or homicidal 
ideations were expressed.  There was no psychomotor 
retardation.  His thinking was coherent with some paranoid 
thoughts, mainly persecutory.  The veteran stated that he 
preferred to be alone, mainly in the woods.  He did not trust 
people.  He did not have friends.  He has some problems with 
concentration and memory of recent events. The diagnosis was 
Axis I, PTSD, severe and chronic.  The GAF was 41. 

A February 1998 VA examination showed that the veteran is 
unemployable due to the combination of symptoms of PTSD and 
medical problems.  The examiner noted that if hey had to 
offer an opinion as to having the GAF related only to PTSD 
that it would be 50.  The veteran was noted as having severe 
symptoms with suicidal ideations sometimes, intrusive 
thoughts, poor sleep, and a serious impairment in social and 
occupational functioning.  He had no friends and was unable 
to keep a job.

Subsequently received were documents from the Social Security 
Administration which are to the effect that the veteran was 
awarded disability benefits in May 1994 effective in November 
1989 primarily for his back disability.  These documents 
include VA and private treatment records.

During a March 1999 RO hearing the veteran testified that 
while he was asleep he experienced dreams of confrontations 
where he was fighting people and could not wake up.  His 
dreams were more intense and frequent than previously.  He 
also stated that due to his breathing problems his PTSD is 
worse because he is constantly dreaming someone is trying to 
choke him to death.  The dreams occurred 4 times a week.  He 
stated that his lung problems and PTSD aggravate each other.  
The veteran stated that he has not had any treatment other 
than medication since May 1998.  The veteran failed to report 
for a VA examination scheduled for June 1999. 

II. ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  It is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.

During the course of the appeal new rating criteria for 
rating psychiatric disabilities were promulgated and have 
been in effect since November 7, 1996.  The Board points out 
that, pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 30 percent evaluation 
is warranted, when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  See also Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

To summarize, the lay statements and testimony describing the 
symptoms of his psychiatric disability are considered to be 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria. 

The evidence reflects that the veteran is experiencing 
significant problems resulting from his PTSD.  He has been 
receiving intermittent treatment at VA facilities for his 
PTSD.  The medical records show that veteran experiences 
depression, anxiety, and nightmares, about Vietnam resulting 
in sleep disturbance.  He has had flashbacks and intrusive 
thoughts.  Additionally, he was isolated and avoided people.  
When hospitalized in June 1994 his GAF was 45, which is 
indicative of serious symptoms.  Additionally, the VA 
examiner in March 1997 indicated that the veteran had some 
paranoid thoughts, mainly persecutory and also some 
impairment in concentration and memory.  The PTSD was 
classified as severe.  Also, the February 1998 VA examination 
showed intermittent suicidal ideation and intrusive thoughts.  
The examiner described the symptoms as severe and assigned a 
GAF of 50.

After reviewing the medical evidence in conjunction with the 
lay evidence, it is the Board's judgment that the PTSD 
results in severe impairment.  Accordingly, a 70 percent 
rating is warranted in accordance with the rating criteria 
effective prior to November 7, 1996. 

However, this same evidence does not provide a basis for a 
higher evaluation under the old or revised rating criteria. 
The record shows that the veteran does not have homicidal 
ideation.  The veteran was repeatedly shown to be oriented as 
to place, person, and time.  There were no delusions or 
hallucinations.  There is no indication of fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  

The memory loss was confined to recent events and did not 
appear to be severe.  Also, there was no indication of 
significant impairment in communication.  Accordingly, the 
current evidence does not support a 100 percent schedular 
evaluation.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the 
pertinent sections do not provide a basis for a higher 
evaluation. Specifically, the evidence does not reflect that 
the degree of impairment resulting from PTSD more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1998) and the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. §4.3 (1998). 


ORDER

Entitlement to an increased evaluation to 70 percent for PTSD 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


